Citation Nr: 1427696	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  13-31 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to payment or reimbursement of medical expenses incurred at Saint Francis Medical Center on February 26, 2012.

2.  Entitlement to payment or reimbursement of medical expenses incurred at Bryan LGH Medical Center on April 9, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and May 2012 administrative decisions of the Department of Veterans Affairs Medical Center (VAMC) in Lincoln, Nebraska.

In April 2014, while sitting at the VA Regional Office (RO) in Lincoln, Nebraska, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's Virtual VA claims folder.


FINDINGS OF FACT

1.  The Veteran has been assigned a 100 percent service-connected disability rating since September 1994, and is considered permanently and totally disabled.

2.  On February 21, 2012, the Veteran fell in his home and experienced pain across his left side.  On February 26, 2012, after experiencing worsening pain in his left upper extremity, he sought treatment at the Saint Francis Medical Center.  Authorization for this treatment was not obtained, and a prudent layperson would not believe the symptoms the Veteran experienced prior to seeking treatment were emergent in nature.

4.  On April 9, 2012, the Veteran was unable to urinate and sought treatment at the Bryan LGH Medical Center in Lincoln, Nebraska.  Authorization for this treatment was not obtained, and treatment at the Lincoln VAMC was feasible.


CONCLUSIONS OF LAW

1.  The criteria for reimbursement of unauthorized medical expenses incurred at Saint Francis Medical Center on February 26, 2012, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.130, 17.1002 (2013).

2.  The criteria for reimbursement of unauthorized medical expenses incurred at Bryan LGH Medical Center on April 9, 2012, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.130, 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

However, in Barger v. Principi, 16 Vet. App. 132, 138 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA is not applicable to cases involving waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).

The provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-32 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124 (2013).  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and basis for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132 (2013).

The VA Medical Center's April 2012, May 2012, and February 2013 letters advised the Veteran of the criteria necessary to substantiate his claims, and notified him of his appellate rights.  The letters further explained to the Veteran the basis for the denial of his claims, and afforded him the opportunity to present additional information and evidence in support of the claim.  

There is no indication that any additional notice or development would aid the Veteran in substantiating his claim herein.  Records relating to the medical treatment at issue have been obtained, and the Veteran has fully stated his contentions, including through testimony received at the April 2014 Board hearing.

Thus, additional efforts to assist or notify the Veteran in accordance with the VA's duties to notify would serve no useful purpose, and any deficiency of notice or of the duty to assist constitutes harmless error.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

Additionally, as noted, in April 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the April 2014 hearing, the Veterans Law Judge noted the issues currently on appeal.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned regarding the basis of the Veteran's claim and the evidence associated with the record.  Specifically, the Veteran offered hearing testimony regarding why he felt his conditions were emergent and why he felt that he could not access VA for treatment.  Therefore, not only was the issue 'explained . . . in terms of the scope of the claim for benefits,' but 'the outstanding issues material to substantiating the claim,' were also fully discussed.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

II.  Medical Reimbursement

38 U.S.C.A. § 1728

When VA facilities are not capable of furnishing the care or services required, VA may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  Additionally, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Emergency treatment is defined as medical care or services that are furnished when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  38 U.S.C.A. § 1725 (f)(1); 1728(c)(giving "emergency treatment" the same meaning as provided in 1725(f)(1)); 38 C.F.R. § 17.120, 17.1002; see Swinney v. Shinseki, 23 Vet. App. 257, 263 (2013).  The Board may consider evidence whether the treatment ultimately rendered was for an emergent condition; however, that determination made in hindsight is not dispositive of whether the claimant is eligible for reimbursement under section 1725.  Id. at 265.

The standard for emergency treatment would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).

With regard to the issue of feasible availability, the admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. § 17.53.  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Id.

Notably, the Veteran has been assigned a 100 percent service-connected disability rating since September 1994.  Therefore, he has total service-connected disability that is reasonably certain to continue throughout his life, and treatment for unauthorized medical expenses for any disability is eligible for reimbursement for emergency medical expenses provided the other listed criteria have been met.  38 U.S.C.A. § 1728(a)(2); 38 C.F.R. § 4.15.

38 U.S.C.A. § 1725

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority the appellant has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VAMC;

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. § Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of that emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 38 C.F.R. § 17.1002.

A.  Saint Francis Medical Center: February 26, 2012

In his May 2013 VA Form 9, the Veteran reported that on Tuesday, February 21, 2012, he fell at his home.  He fell on his left side and felt general pain across the left side of his body.  He stated that the pain was not so severe that he felt the need to go to the VAMC for treatment.  However, on Sunday, February 26, 2012, he began to have pain in his collar bone.  He stated that he had broken his collar bone twice in the past, and believed he had broken it again as a result of his fall.  He stated that the pain was severe and intolerable, and his wife transported him to the emergency room at Saint Francis Medical Center for treatment.

Treatment records dated February 26, 2012, from Saint Francis Medical Center confirm that the Veteran fell 5 days earlier.  On admission, the Veteran reported experiencing pain rated as 8/10 in severity.  X-rays showed normal findings, with no evidence of fracture or dislocation.  The Veteran was diagnosed with muscle strain.  He was giving a sling for his arm, and advised to apply ice and treat his condition with Tylenol or Motrin every 3 hours as needed.  

Initially, the Board notes that the Veteran did not request VA authorization prior to obtaining this treatment or within 72 hours of his admission.  Therefore, his treatment must have been in circumstances where a VA facility was not feasibly available, and for a condition reasonably perceived by a layperson as a medical emergency.

In this case, the Board concurs with a February 2013 VA medical review, which concluded that the Veteran's condition was not emergent.  This was based on the 5 day interval between when the Veteran fell and when he sought treatment, as well as the subsequent findings showing no fracture or dislocation.  The Board is mindful that the actual examination findings are not dispositive of whether a layperson would have believed immediate treatment was required.  However, when viewed collectively with the fact that the Veteran did not seek any treatment until the fifth day after his fall, the totality of the circumstances indicates that a prudent layperson would not have reasonably believed that further delay would be hazardous to life or health.  That is, the Board accepts the Veteran's contentions that his condition worsened between the time he fell (a Tuesday) and the time he sought treatment for severe pain (the following Sunday).  However, a similarly situated prudent layperson would not have concluded that the absence of immediate medical attention on that Sunday would have placed his/her health in serious jeopardy, or result in serious impairment to bodily functions or serious dysfunction of a bodily organ or part.

Because the treatment received at the Saint Francis Medical Center on February 26, 2012, was not rendered in a medical emergency, payment or reimbursement of the resulting medical expenses is not warranted.  38 U.S.C.A. §§ 1725, 1728.  In addition, with respect to 38 U.S.C.A. § 1725, the Veteran is shown to have Medicare Parts A and B.  See 38 U.S.C.A. § 1725(g).  


B.  Bryan LGH Medical Center: April 9, 2012

In his June 2012 notice of disagreement, the Veteran stated that he was camping in Denton, Nebraska, on Saturday, April 9, 2012.  The Board notes that April 9 was a Monday.  He stated that he became constipated and experienced agonizing pain and cramping, and felt that damage could be done if he did not received immediate treatment.  He stated that the VAMC in Lincoln was closed, and instead traveled to the Bryan LGH Medical Center and was treated with an enema and mineral oil.  He returned to the campground to rest.  On the morning of April 10, he was unable to urinate.  He stated that the pain was again intolerable, and he was unable to sit down.  His wife called 911, and he was taken by ambulance to the Nebraska Emergency Medicine PC.

Private treatment records from Bryan LGH conflict somewhat with the Veteran's account.  According to records from April 9, 2012, the Veteran arrived by ambulance in the morning.  These records noted that the Veteran had been admitted the night before (April 8) for constipation.  He reported that he had been unable to urinate after that episode.  He denied having any pain, but reported experiencing pressure rated as 5/10 in severity.  He denied any vomiting, nausea or chills.  He stated that he just wanted a catheter and then wanted to return home.  A catheter was placed and a large amount of urine was drained from the bladder.  The Veteran was discharged with a leg bag.

VA records from April 9 show the Veteran's wife called the Omaha VAMC and requested that an ambulance be authorized to take him to that facility.  She was advised that she had called the nurse advice line, which was for medical purposes only.  Nonetheless, she was told that if/when the Veteran needed hospitalization and was considered stable for transfer, they could request transfer to the Omaha VAMC.

While what constitutes a prior authorization by VA is not expressly defined, the Court has previously held that the advice of a doctor or a nurse to go to a non-VA hospital is not the specific type of authorization contemplated by 38 C.F.R. § 17.54. Smith v. Derwinski, 2 Vet. App. 378, 378-79 (1992), but see Cantu v. Principi, 18 Vet. App. 92 (2004) (holding that the requirements under 38 C.F.R. § 17.54 for authorization were met when a VA physician arranged a veteran's transfer and transportation from VA outpatient clinic to private facility).  A belief that treatment was authorized, without any confirmation or action by VA, is not enough to show prior authorization.  In this case, while the Veteran's wife notified VA that the Veteran was being treated at the Bryan LGH emergency room, the VA nurse she spoke with merely stated that they could request a transfer to VA if the Veteran needed hospitalization and was able to be transferred.  There is nothing contained in her exchange with the VA nurse to indicate that VA authorized the Veteran's treatment at the Bryan LGH facility.

As no authorization is present, the Veteran's treatment must again have been in circumstances where a VA facility was not feasibly available, and for a condition reasonably perceived by a layperson as a medical emergency.

In this case, a VA facility was feasibly available.  The Veteran obtained treatment from the Bryan LGH Medical Center in Lincoln, Nebraska.  There is also a VAMC in Lincoln, approximately 5 or 6 miles away from the furthest campus of the Bryan LGH facility.  Driving Direction from Bryan LGH Medical Center to VA Medical Center Lincoln, Google Maps, http://maps.google.com (follow "Get Directions" hyperlink; then search "A" for "Bryan LGH Medical Center" and search for "B" for "VA Medical Center Lincoln"; then follow "Get Directions" hyperlink).

Although the Veteran reported that he had sought treatment for his condition on a Saturday, the date of his treatment, April 9, 2012, was a Monday.  It was not a federal holiday, and there are no other unusual circumstances evident in the record to indicate that the VAMC in Lincoln would not have been open.  

While the Board has considered the Veteran's statements regarding his perceived severity of the situation, the available records show denied having any pain, but reported experiencing pressure rated as 5/10 in severity.  He denied any vomiting, nausea or chills.  He stated that he just wanted a catheter and then wanted to return home.  This evidence is especially probative because it was generated with a view towards ascertaining his then state of physical fitness and is akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  When viewed with the relative distance of travel involved between the Bryan LGH and VAMC facilities, the Veteran's condition was not so urgent that it was necessary for him to forgo the additional travel to the Lincoln VAMC.  For these reasons, the Board finds that treatment at a VA facility was feasible, and payment or reimbursement of the medical expenses incurred at the Bryan LGH Medical Center is not warranted.  38 U.S.C.A. §§ 1725, 1728.  In addition, with respect to 38 U.S.C.A. § 1725, the Veteran is shown to have Medicare Parts A and B.  See 38 U.S.C.A. § 1725(g).  

ORDER

Entitlement to payment or reimbursement of medical expenses incurred at Saint Francis Medical Center on February 26, 2012 is denied.

Entitlement to payment or reimbursement of medical expenses incurred at Bryan LGH Medical Center on April 9, 2012 is denied.


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


